
	
		I
		112th CONGRESS
		1st Session
		H. R. 3015
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Ms. Speier (for
			 herself, Mr. Latham,
			 Mr. McCaul,
			 Mr. Van Hollen,
			 Mr. Moran,
			 Mr. King of New York,
			 Ms. Bordallo,
			 Ms. Woolsey, and
			 Ms. Fudge) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To improve and enhance research and programs on childhood
		  cancer survivorship, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pediatric, Adolescent, and Young Adult
			 Cancer Survivorship Research and Quality of Life Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)An estimated
			 12,400 children and adolescents under age 20 are diagnosed with cancer each
			 year.
			(2)In 1960, only 4
			 percent of children with cancer survived more than 5 years, but today, cure
			 rates have increased to 78 percent for children and adolescents under age
			 20.
			(3)The population of
			 survivors of childhood cancers has grown dramatically, to over 300,000
			 individuals of all ages as of 2007.
			(4)Whereas as many as
			 two-thirds of childhood cancer survivors are likely to experience at least one
			 late effect of treatment, with as many as one-fourth experiencing a late effect
			 that is serious or life-threatening. The most common late effects of childhood
			 cancer are neurocognitive, psychological, cardiopulmonary, endocrine, and
			 musculoskeletal effects and secondary malignancies.
			(5)According to the
			 Intercultural Cancer Council, because of disparities in health care delivery
			 throughout the cancer care continuum, minority, poor, and other medically
			 underserved communities are more likely to be diagnosed with late stage
			 disease, experience poorer treatment outcomes, have shorter survival time with
			 less quality of life, and experience a substantially greater likelihood of
			 cancer death.
			(6)The late effects
			 of cancer treatment may change as treatments evolve, which means that the
			 monitoring and treatment of cancer survivors may need to be modified on a
			 routine basis.
			(7)Despite the trauma
			 caused by childhood cancer, there is a lack of standardized and coordinated
			 psychosocial care for the children and their families, from the date of
			 diagnosis through treatment and survivorship.
			(8)The Institute of
			 Medicine, in its reports on cancer survivorship entitled Childhood Cancer
			 Survivorship: Improving Care and Quality of Life, states that an
			 organized system of care and a method of care for pediatric cancer survivors is
			 needed.
			(9)Focused and
			 well-designed research and pilot health delivery programs can answer questions
			 about the optimal ways to provide health care, follow-up monitoring services,
			 and survivorship care to those diagnosed with childhood cancer and contribute
			 to improvements in the quality of care and quality of life of those
			 individuals.
			3.Cancer
			 survivorship programs
			(a)Cancer
			 survivorship programsSubpart 1 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285 et seq.) is amended by adding at the
			 end the following:
				
					417G.Pilot programs
				to explore model systems of care for pediatric cancer survivors
						(a)In
				generalThe Secretary shall
				make grants to eligible entities to establish pilot programs to develop, study,
				or evaluate model systems for monitoring and caring for childhood cancer
				survivors.
						(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
							(1)a medical
				school;
							(2)a children’s
				hospital;
							(3)a cancer center;
				or
							(4)any other entity
				with significant experience and expertise in treating survivors of childhood
				cancers.
							(c)Use of
				fundsThe Secretary may make a grant under this section to an
				eligible entity only if the entity agrees—
							(1)to use the grant
				to establish a pilot program to develop, study, or evaluate one or more model
				systems for monitoring and caring for cancer survivors; and
							(2)in developing,
				studying, and evaluating such systems, to give special emphasis to the
				following:
								(A)Design of
				protocols for different models of follow-up care, monitoring, and other
				survivorship programs (including peer support and mentoring programs).
								(B)Development of
				various models for providing multidisciplinary care.
								(C)Dissemination of
				information and the provision of training to health care providers about how to
				provide linguistically and culturally competent follow-up care and monitoring
				to cancer survivors and their families.
								(D)Development of
				support programs to improve the quality of life of cancer survivors.
								(E)Design of systems
				for the effective transfer of treatment information and care summaries from
				cancer care providers to other health care providers (including risk factors
				and a plan for recommended follow-up care).
								(F)Dissemination of
				the information and programs described in subparagraphs (A) through (E) to
				other health care providers (including primary care physicians and internists)
				and to cancer survivors and their families, where appropriate.
								(G)Development of
				initiatives that promote the coordination and effective transition of care
				between cancer care providers, primary care physicians, and mental health
				professionals.
								(d)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $15,000,000 for each of fiscal years 2013 through 2017.
						417G–1.Workforce
				development collaborative on medical and psychosocial care for childhood cancer
				survivors
						(a)In
				generalThe Secretary shall, not later than 1 year after the date
				of enactment of this Act, convene a Workforce Development Collaborative on
				Medical and Psychosocial Care for Pediatric Cancer Survivors (referred to in
				this paragraph as the Collaborative). The Collaborative shall be a
				cross-specialty, multidisciplinary group composed of educators, consumer and
				family advocates, and providers of psychosocial and biomedical health
				services.
						(b)Goals and
				reportsThe Collaborative shall submit to the Secretary a report
				establishing a plan to meet the following objectives for medical and
				psychosocial care workforce development:
							(1)Identifying,
				refining, and broadly disseminating to health care educators information about
				workforce competencies, models, and preservices curricula relevant to providing
				medical and psychosocial services to persons with pediatric cancers.
							(2)Adapting curricula
				for continuing education of the existing workforce using efficient
				workplace-based learning approaches.
							(3)Developing the
				skills of faculty and other trainers in teaching psychosocial health care using
				evidence-based teaching strategies.
							(4)Strengthening the
				emphasis on psychosocial health care in educational accreditation standards and
				professional licensing and certification exams by recommending revisions to the
				relevant oversight organizations.
							(5)Evaluating the
				effectiveness of patient navigators in pediatric cancer survivorship
				care.
							(6)Evaluating the
				effectiveness of peer support programs in the psychosocial care of pediatric
				cancer patients and survivors.
							(c)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $5,000,000 for each of fiscal years 2013 through
				2017.
						.
			(b)Technical
			 amendment
				(1)In
			 generalSection 3 of the Hematological Cancer Research Investment
			 and Education Act of 2002 (Public Law 107–172; 116 Stat. 541) is amended by
			 striking section 419C and inserting section
			 417C.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect as if
			 included in section 3 of the Hematological Cancer Research Investment and
			 Education Act of 2002 (Public Law 107–172; 116 Stat. 541).
				4.Grants to improve
			 care for pediatric cancer survivorsSection 417E of the Public Health Service
			 Act (42 U.S.C. 285a–11) is amended—
			(1)in the heading, by
			 striking research and
			 awareness and inserting research, awareness, and
			 survivorship;
			(2)in subsection
			 (a)—
				(A)by redesignating
			 paragraph (2) as paragraph (4); and
				(B)by inserting after
			 paragraph (1) the following:
					
						(2)Research on
				causes of health disparities in pediatric cancer survivorship
							(A)GrantsThe
				Director of NIH, acting through the Director of the Institute, in coordination
				with ongoing research activities, shall make grants to entities to conduct
				research relating to—
								(i)needs and outcomes
				of pediatric cancer survivors within minority or other medically underserved
				populations;
								(ii)health
				disparities in pediatric cancer survivorship outcomes within minority or other
				medically underserved populations;
								(iii)barriers that
				pediatric cancer survivors within minority or other medically underserved
				populations face in receiving follow-up care; and
								(iv)familial,
				socioeconomic, and other environmental factors and the impact of such factors
				on treatment outcomes and survivorship.
								(B)Balanced
				approachIn making grants for research under subparagraph (A)(i)
				on pediatric cancer survivors within minority or other medically underserved
				populations, the Director of NIH shall ensure that such research addresses both
				the physical and the psychological needs of such survivors.
							(3)Research on late
				effects and follow-up care for pediatric cancer survivorsThe
				Director of NIH, in coordination with ongoing research activities, shall
				conduct or support research on follow-up care for pediatric cancer survivors,
				with special emphasis given to—
							(A)the development of
				indicators used for long-term patient tracking and analysis of the late effects
				of cancer treatment for pediatric cancer survivors;
							(B)the identification
				of risk factors associated with the late effects of cancer treatment;
							(C)the identification
				of predictors of neurocognitive and psychosocial outcomes;
							(D)initiatives to
				protect cancer survivors from the late effects of cancer treatment;
							(E)transitions in
				care for pediatric cancer survivors;
							(F)training of
				professionals to provide linguistically and culturally competent follow-up care
				to pediatric cancer survivors; and
							(G)different models
				of follow-up care.
							;
				and
				(3)in subsection
			 (d)—
				(A)by striking
			 this section and and inserting subsection (a)(1),
			 subsection (b), and;
				(B)by striking
			 2013 and inserting 2017; and
				(C)by inserting after
			 the second sentence the following: For purposes of carrying out
			 subsections (a)(2) and (a)(3), there is authorized to be appropriated
			 $10,000,000 for each of fiscal years 2013 through 2017..
				5.Comprehensive
			 long-term follow-up services for pediatric cancer survivorsPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following:
			
				317U.Clinics for
				comprehensive long-term follow-up services for pediatric cancer
				survivors
					(a)In
				GeneralThe Secretary shall
				make grants to eligible entities to establish and operate a clinic for
				comprehensive long-term follow-up services for pediatric cancer
				survivors.
					(b)Eligible
				entitiesIn this section, the term eligible entity
				means—
						(1)a school of
				medicine;
						(2)a children’s
				hospital;
						(3)a cancer center;
				or
						(4)any other entity determined by the
				Secretary to have significant experience and expertise in—
							(A)treating
				pediatric, adolescent, and young adult cancers; or
							(B)integrating
				medical and psychosocial services for pediatric, adolescent, and young adult
				cancer survivors and their families.
							(c)Use of
				fundsThe Secretary may make a grant under this section to an
				eligible entity only if the entity agrees to use the grant to pay costs
				incurred during the first 4 years of establishing and operating a clinic for
				comprehensive, long-term, follow-up services for pediatric cancer survivors,
				which may include the costs of—
						(1)providing medical
				and psychosocial follow-up services, including coordination with the patient’s
				primary care provider and oncologist in order to ensure that the medical needs
				of survivors are addressed, and providing linguistically and culturally
				competent information to survivors and families with appropriate outreach to
				medically underserved populations;
						(2)the construction,
				expansion, and modernization of facilities;
						(3)acquiring and
				leasing facilities and equipment (including paying the costs of amortizing the
				principal of, and paying the interest on, loans for such facilities and
				equipment) to support or further the operation of the grantee; and
						(4)the construction
				and structural modification (including equipment acquisition) of facilities to
				permit the integrated delivery of ongoing medical and psychosocial care to
				pediatric cancer survivors and their families at a single service site.
						(d)Authorization of
				appropriationsTo carry out this section, there is authorized to
				be appropriated $10,000,000 for each of fiscal years 2013 through
				2017.
					.
		
